 
EXHIBIT 10.46
 
EXECUTIVE NONCOMPETITION AGREEMENT
 
THIS EXECUTIVE NONCOMPETITION AGREEMENT dated as of April 1, 2011 (the
“Agreement”) is made and entered into by and between Old Line Bancshares, Inc.,
a Maryland corporation (“OLB”), and G. Thomas Daugherty, an executive officer
(the “Executive”) of Maryland Bankcorp, Inc., a Maryland corporation (the
“MDBC”).
 
RECITALS
 
WHEREAS, concurrently herewith, OLB and MDBC are entering into an Agreement and
Plan of Merger (as such agreement may hereafter be amended and supplemented from
time to time, the “Merger Agreement”), pursuant to which, among other things,
MDBC will be merged with and into OLB, with OLB continuing as the surviving
company (the “Merger”); and
 
WHEREAS, as an inducement and a condition to entering into the Merger Agreement,
and as part of the transactions contemplated by the Merger Agreement, Executive
has agreed, in exchange for adequate consideration hereunder, to enter into this
Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties, intending to be legally
bound, hereby agree as follows:
 
1.           Noncompetition. In exchange for the sum of Two Hundred Thousand
Dollars ($200,000) from OLB to Executive, of which $25,000 shall be paid at the
Effective Time (as that term is defined below) and the remaining amount shall be
payable in equal installments on a quarterly basis during the first two years of
the Non-Compete Period (as that term is defined below), Executive agrees, for a
period commencing at such time when the Merger is consummated (the “Effective
Time”) and continuing for the following three years (the “Non-Compete Period”),
that Executive will not either individually or together with any other person or
entity:
 
(a)           transact any commercial banking or other banking-related business
with any person or entity who is a customer, depositor or client of Old Line
Bank (the “Bank”), or its affiliates or successors (including OLB), as of the
Effective Time, other than on behalf of, and at the request of, OLB or any of
its affiliates or successors;
 
(b)           directly or indirectly induce any employee or contractor of the
Bank or its affiliates or successors (including OLB) as of the Effective Time to
terminate his or her employment or engagement with MDBC and the Bank or its
affiliates or successors (including OLB) or to hire any such employee or former
employee of the Bank or its affiliates or successors (including OLB);
 
(c)           cause, induce or encourage, directly or indirectly, any person or
entity who is a customer, depositor or client of the Bank, its affiliates or
successors (including OLB) as of the Effective Time to terminate or adversely
change any relationship with the Bank, its affiliates or successors (including
OLB) or cause, induce or encourage any person or entity that is a potential
supplier, customer, depositor or client of the Bank, its affiliates or
successors (including OLB) after the Effective Time not to enter into any
business relationship with the Bank, its affiliates or successors (including
OLB); or
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           directly or indirectly in any capacity, including but not by way
of limitation, as an owner, employee, employer, operator, investor, independent
contractor, agent, stockholder, partner (general or limited), joint venturer,
member, manager, officer, director, consultant, franchisee, franchiser, adviser
or co-worker, whether or not for compensation enter into, conduct, participate
or engage in the business of banking or in any banking-related business which is
being conducted by the Bank or OLB, including without limitation the operation
of a bank, savings and loan association, savings bank, credit union or other
financial institution, or a holding company for such an institution; provided,
that it shall not be a violation of this provision for Executive to own up to a
4.9% ownership interest in any such institution or holding company as a passive
investor.
 
2.           Ancillary Agreement; Remedies.  Executive agrees and acknowledges
that (i) this Agreement is ancillary to the Merger Agreement, and the primary
purpose of the Merger Agreement is not to obligate Executive to render personal
services, (ii) the provisions hereof are reasonable and necessary for the
protection of OLB from and after the Effective Time, including protection from
the prevention of the use or misuse of the trade secrets, client and customers
lists and established customer relationships of the Bank, its affiliates or
successors (including OLB), (iii) the breach of Section 1 of this Agreement by
Executive will result in irreparable harm to OLB, (iv) no adequate remedy at law
is available to OLB for the breach by him of the provisions of Section 1 of this
Agreement, and (v) OLB shall be entitled to specific enforce­ment, and
injunctive relief for any breach or threatened breach, of Section 1 of this
Agreement, without the necessity of proving actual monetary loss and without
bond or other security being required.
 
3.           Covenant to Cooperate.  During the first two years of the
Non-Compete Period, Executive agrees to (a) assist OLB and the Bank with any
questions and concerns, and  provide any advice upon request, regarding the
Merger, or the business, operations, target market, personnel matters, vendors,
service, or customers of MDBC or Maryland Bank & Trust Company, N.A. prior to
the Merger, and (b) fully cooperate with OLB and the Bank to provide for a
smooth transition period following the Merger.
 
4.           Miscellaneous.


(a)           Non-Assignability.  This Agreement may not be assigned by
Executive.


(b)           Binding on Successors and Assigns.  This Agreement shall inure to
the benefit of and bind the respective successors and permitted assigns of the
parties hereto.  Except as otherwise expressly provided herein, nothing
expressed or referred to in this Agreement is intended or shall be construed to
give any person other than the parties to this Agreement or their respective
successors or permitted assigns any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein, it
being the intention of the parties to this Agreement that this Agreement shall
be for the sole and exclusive benefit of such parties or such successors and
assigns and not for the benefit of any other person.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
(c)           Entire Agreement; Amendment.  This Agreement, along with any
agreements referenced herein, contains the entire, complete, and integrated
agreement among the parties with respect to the subject matter hereof, and
supersede any prior or contemporaneous arrangements, agreements or
understandings among the parties, written or oral, express or implied, that may
have related to the subject matter hereof.  This Agreement may be amended only
by a written instrument duly executed by the parties.


(d)           Governing Law.  This Agreement shall in all respects be
interpreted, enforced, and governed under the laws of the State of Maryland,
without regard to Maryland’s conflict-of-laws provisions.  The parties hereby
submit to the jurisdiction and venue of the courts of Maryland, and any legal or
equitable action to enforce this or any related agreements may only be brought
in the circuit courts therein.


(e)           Captions.  The captions contained in this Agreement are for
reference purposes only and are not part of this Agreement.


(f)           Notices.  All notices, claims, certificates, requests, demands and
other communications hereunder shall be in writing and shall be deemed
sufficient and duly given:    (i) when delivered personally to the recipient;
(ii) upon confirmation of good transmission if sent by facsimile; or (iii) when
delivered to the last known address of the recipient (A) one business day after
delivery to a reputable express courier service for next-day delivery (charges
prepaid), or (B) three days after being sent to the recipient by certified mail,
return receipt requested and postage prepaid, addressed as follows:


(1)           If to OLB:                               Old Line Bancshares, Inc.
1525 Pointer Ridge Place
Bowie, Maryland  20716
Attn:  James W. Cornelsen, President and CEO
Fax:  (301) 430-2531


with copy to:                     Ober, Kaler, Grimes & Shiver, P.C.
100 Light Street
Baltimore, Maryland 21202
Attn:  Frank C. Bonaventure, Esq.


(2)           If to Executive:                      At the address(es) indicated
on the applicable
signature page hereto.


Addresses may be changed by notice in writing signed by the addressee.


(g)           Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, then such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(h)           Counterparts; Facsimile. This Agreement may be executed
simultaneously in several counterparts, each of which shall be deemed to be an
original copy of this Agreement and all of which together will be deemed to
constitute one and the same agreement.  The exchange of copies of this Agreement
and of signature pages by facsimile transmission shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes.  Signatures of the parties
transmitted by facsimile shall be deemed to be their original signatures for all
purposes.


(i)           Construction.  This Agreement has been prepared by all parties
hereto, and the language used herein shall not be construed in favor of or
against any particular party.


(j)           No Waiver.  The delay or failure on the part of any party to
(i) insist upon the strict compliance with any of the terms of this Agreement or
(ii) exercise any rights or remedies hereunder shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure, nor shall any
single or partial exercise of any right or remedy hereunder preclude any
subsequent exercise thereof or the exercise of any other right or remedy at any
later time or times.


(k)           WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH IT MAY BE A PARTY, ARISING OUT OF OR IN ANY
WAY PERTAINING TO THIS AGREEMENT.  IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER
CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH
ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES
HERETO.  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY EACH PARTY,
AND EACH HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN
MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY
MODIFY OR NULLIFY ITS EFFECT.  EACH PARTY FURTHER REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY TO BE REPRESENTED IN THE EXECUTION OF THIS AGREEMENT AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE
WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.




[Signatures appear on the following page.]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.


 
 

   
OLB:


OLD LINE BANCSHARES, INC.




By: /s/ James W. Cornelsen
Name: James W. Cornelsen
Title:   President and Chief Executive Officer






EXECUTIVE:




/s/ G. Thomas Daugherty
G. Thomas Daugherty


Address for Notice:


46619 Millstone Landing Road
Lexington Park, Maryland 20653
                 

 



--------------------------------------------------------------------------------




